            Case 3:20-cv-01612-MPS Document 1 Filed 10/27/20 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

YELENA SAVINOVA and YEMILIYA             *
MAZUR, individually and on behalf of all *
others similarly situated,               * Case No. 3:20-cv-1612
                                         *
               Plaintiffs,               *
                                         * JURY TRIAL DEMANDED
        v.                               *
                                         *
NOVA HOME CARE, LLC, SOUTHERN *            COLLECTIVE ACTION PURSUANT TO
HOME CARE SERVICES, INC., ALEH *           29 U.S.C. § 216(b) and CLASS ACTION
HULIAVATSENKA, and YULIYA                * PURSUANT TO FED. R. CIV. P. 23
NOVIKAVA                                 *
                                         *
               Defendants.               *
******************************************************************************

                    CLASS AND COLLECTIVE ACTION COMPLAINT

I.     INTRODUCTION

       1.       The plaintiffs, Yelena Savinova (“Savinova”) and Yemiliya Mazur (“Mazur”)

(collectively, “Plaintiffs”), by and through undersigned counsel, hereby submit this Collective

and Class Action Complaint against the defendants, Nova Home Care, LLC (“Nova”), Southern

Home Care Services, Inc. (“Southern”), Aleh Huliavatsenka (“Huliavatsenka”), and Yuliya

Novikava (“Novikava”) (collectively, “Defendants”), individually and on behalf of all other

similarly situated employees of Defendants.

       2.       Plaintiffs bring claims under the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §

201 et seq., to recover unpaid overtime compensation under §16(b) of the FLSA. They bring

these claims as a collective action on behalf of themselves and all homecare workers currently or

formerly employed by Defendants who were not paid overtime for all hours worked in excess of

40 hours per week as required by §207(a) of the FLSA on wages that were due on or after

October 27, 2017.
            Case 3:20-cv-01612-MPS Document 1 Filed 10/27/20 Page 2 of 13




       3.       Plaintiffs also bring claims under the Connecticut Minimum Wage Act

("CMWA"), Conn. Gen. Stat. § 31-58 et seq., to recover unpaid hourly wages and overtime

compensation. They bring their state law claims pursuant to Fed. R. Civ. P. 23 on behalf of a

class of homecare workers currently or formerly employed by Defendants who were not paid for

all hours worked and who were not paid overtime for all hours worked in excess of 40 hours per

week on wages that were due on or after October 27, 2018.

II.    PARTIES

       4.       Plaintiff Savinova is an adult resident of Watertown, Connecticut. She has been

employed by Defendants from around August 6, 2016 until the present as a homecare worker

who provided homemaker and companion services. Savinova has been Defendants’ employee as

defined by the FLSA, 29 U.S.C. §203(e)(1), and by the CMWA, Conn. Gen. Stat. §§ 31-58(f)

and 31-71a(2). Savinova’s consent to sue is attached hereto as Exhibit 1.

       5.       Plaintiff Mazur is an adult resident of Spotswood, New Jersey. She was employed

by Defendants from around August 9, 2016 until around June 14, 2020 as a homecare worker

who provided homemaker and companion services.           Mazur was Defendants’ employee as

defined by the FLSA, 29 U.S.C. §203(e)(1), and by the CMWA, Conn. Gen. Stat. §§ 31-58(f)

and 31-71a(2). Mazur’s consent to sue is attached hereto as Exhibit 2.

       6.       Defendant Nova is a Connecticut limited liability company providing homemaker

and companion services with a principal place of business located at 1079 Whalley Avenue, New

Haven, Connecticut.

       7.       Defendant Southern is a corporation organized under the laws of Delaware and

headquartered at 805 North Whittington Parkway, Louisville, Kentucky, providing homemaker

and companion services throughout the United States, with a Connecticut office located at 100
             Case 3:20-cv-01612-MPS Document 1 Filed 10/27/20 Page 3 of 13




Beard Saw Mill Road, Shelton, Connecticut.

        8.       Defendant Huliavatsenka is an adult resident of Trumbull, Connecticut, an owner

and manager of defendant Nova, and the husband of defendant Novikava.

        9.       Defendant Novikava is an adult resident of Trumbull, Connecticut, an owner of

defendant Nova, manager of Southern’s Connecticut operations, and the wife of defendant

Huliavatsenka.

        10.      At all times relevant to this Complaint, Huliavatsenka and Novikava made all

relevant decisions regarding Plaintiffs’ compensation on behalf of Nova and Southern,

respectively.

III.    JURISDICTION AND VENUE

        11.      This Court has subject matter jurisdiction under 29 U.S.C. §216(b) and 28 U.S.C.

§1331. This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28

U.S.C. §1367.

        12.      Venue is appropriate in the District of Connecticut pursuant to 28 U.S.C.

§1391(b), because a substantial part of the events giving rise to the claims occurred within this

judicial district.

IV.     FACTUAL ALLEGATIONS

        13.      Plaintiffs restate, re-allege and incorporate by reference the above paragraphs as if

fully set forth herein.

        14.      At all relevant times, Plaintiffs and other homecare workers were engaged in

commerce as defined by Section 207(a)(1) of the FLSA.

        15.      At all relevant times, defendants Nova and Southern were enterprises engaged in

commerce as defined by Section 203(s)(1) of the FLSA, and each had annual gross volumes of
          Case 3:20-cv-01612-MPS Document 1 Filed 10/27/20 Page 4 of 13




sales which exceeded $500,000.00

       16.     While their hours varied from day to day and week to week, Plaintiffs and other

homecare workers employed by Defendants regularly worked 16 or more hours per day and

more than 40 hours per week.

       17.     Plaintiffs and other homecare workers employed by Defendants provided around-

the-clock care to Defendants’ elderly clients on a live-in basis in the clients’ homes.

       18.     Plaintiffs and other live-in homecare workers employed by Defendants did not

have any “periods of complete freedom from all duties when the employee may either leave the

premises or stay on the premises for purely personal pursuits” that could be excluded from hours

worked under 29 C.F.R. § 552.102.

       19.     Plaintiffs and other live-in homecare workers employed by Defendants could not

enjoy a period of at least 8 hours per night uninterrupted by a call to duty such that a full 8 hours

could be excluded from hours worked as sleep time under 29 C.F.R. § 785.22(a).

       20.     Plaintiffs and other live-in homecare workers employed by Defendants could not

sleep at least five hours during a period scheduled for sleep such that the sleep they did get is

considered working time under 29 C.F.R. § 785.22(b).

       21.     At all relevant times, Defendants instructed Plaintiffs and other live-in home

healthcare workers to report, as a condition of continued employment, that they were free from

duties for an hour-long breakfast, hour-long lunch, and hour-long dinner each day, and that they

got 8 uninterrupted hours for sleeping each night.

       22.     Defendants did not pay Plaintiffs and other homecare workers for all hours

worked.

       23.     Defendants did not pay Plaintiffs and other homecare workers at the rate of one
          Case 3:20-cv-01612-MPS Document 1 Filed 10/27/20 Page 5 of 13




and one-half times their regular hourly rate of pay for all hours worked over 40 in a given

workweek.

         24.      Defendants knew that Plaintiffs and other homecare workers did not take non-

compensable breaks during the day and did not have at least 8 hours for nightly sleep

uninterrupted by a call to duty, but they willfully failed and refused to pay Plaintiffs and the

similarly situated homecare workers for all hours worked and to pay overtime wages at the

required rates.

         25.      Defendants did not keep accurate records of the hours Plaintiffs and other

homecare workers actually worked.

         26.      In some weeks, Defendants split the pay of plaintiff Savinova and other homecare

workers between Nova and Southern, thus further reducing the number of hours paid at overtime

rates.

         27.      Defendants’ conduct, as set forth in this Complaint, was willful and in bad faith.

Defendants operated under a scheme that has caused significant damages to Plaintiffs and the

similarly situated individuals.

V.       COLLECTIVE ACTION ALLEGATIONS

         28.      Plaintiffs restate, re-allege and incorporate by reference the above paragraphs as if

fully set forth herein.

         29.      Plaintiffs bring this action individually and on behalf of all others similarly

situated pursuant to 29 U.S.C. § 216(b). The proposed collective is defined as follows:

                  All current and former homecare workers employed by Nova
                  Home Care, LLC and/or Southern Home Care Services, Inc. in the
                  State of Connecticut who were not paid overtime for all hours
                  worked over 40 in workweeks compensable on or after October 27,
                  2017 (the “FLSA Collective”).
          Case 3:20-cv-01612-MPS Document 1 Filed 10/27/20 Page 6 of 13




        30.    Plaintiffs have consented in writing to be a part of this action pursuant to 29

U.S.C. § 216(b) and their consent forms are attached as Exhibits 1 and 2. As this case proceeds,

it is likely that additional individuals will file consent forms and join as “opt-in” plaintiffs.

        31.    Plaintiffs and the FLSA Collective are or were employed by Defendants within the

meaning of the FLSA.

        32.    Plaintiffs and the FLSA Collective routinely worked over forty (40) hours in a

workweek and were not compensated with overtime pay at the rate of one and one-half times

their regular hourly rate for all hours worked in excess of forty hours in each one-week period.

        33.    Defendants were aware that Plaintiffs and other members of the FLSA Collective

worked overtime for which they were not compensated.

        34.    Defendants failed to make, keep, and preserve records of the hours actually

worked by Plaintiffs and the FLSA Collective.

        35.    Defendants’ unlawful conduct is widespread, repetitious, and consistent, affecting

Plaintiffs and the FLSA Collective.

        36.    Defendants’ conduct is willful and in bad faith, and has caused significant

damages to Plaintiffs and the FLSA Collective.

        37.    Defendants are and were aware of the FLSA’s requirements.

        38.    Defendants are liable under the FLSA for failing to properly compensate Plaintiffs

and the FLSA Collective.

        39.    Notice of this action should be sent to the FLSA Collective. There are numerous

similarly situated current and former employees of Defendants who have been denied

appropriate compensation in violation of the FLSA, who would benefit from a Court supervised

notice of the lawsuit and the opportunity to join the case. Those similarly situated employees are
           Case 3:20-cv-01612-MPS Document 1 Filed 10/27/20 Page 7 of 13




known to Defendants and are readily identifiable through Defendant’s records.

VI.       STATE LAW CLASS ACTION ALLEGATIONS

          40.   Plaintiffs restate, re-allege and incorporate by reference the above paragraphs as if

fully set forth herein.

          41.   Plaintiffs bring this action individually and as a class action pursuant to Fed. R.

Civ. P. 23. The proposed Rule 23 Class is defined as:

                All current and former homecare workers employed by Nova
                Home Care, LLC and/or Southern Home Care Services, Inc. in the
                State of Connecticut who were not paid for all hours worked and
                who were not paid overtime for all hours worked over 40 in
                workweeks compensable on or after October 27, 2018 (the “Rule
                23 Class”).

          42.   The persons in the proposed Rule 23 Class are so numerous that joinder of all

members is impracticable. While the precise number of class members has not been determined

at this time, upon information and belief, Defendant has employed more than 100 individuals to

provide live-in companion services to its clients during the applicable limitations period.

Plaintiffs and the proposed Rule 23 Class have been similarly affected by Defendant’s violations

of law.

          43.   There are questions of law and fact common to the proposed Rule 23 Class that

predominate over any questions solely affecting individual members of the proposed Class,

including but not limited to:

                a. whether Defendants failed and/or refused to pay the proposed Rule 23 Class

                    for all hours worked in violation of Conn. Gen. Stat § 31-71b;

                b. whether Defendants failed and/or refused to pay the proposed Rule 23 Class

                    overtime pay for all hours worked in excess of forty (40) hours per workweek

                    in violation of Conn. Gen. Stat §§ 31-71b and 31-76(c);
         Case 3:20-cv-01612-MPS Document 1 Filed 10/27/20 Page 8 of 13




               c. the proper measure of damages sustained by the proposed Rule 23 Class; and

               d. whether Defendants’ violations were willful.

       44.     Plaintiffs’ claims are typical of those of the proposed Rule 23 Class. Plaintiffs,

like the other proposed Rule 23 Class members, were subject to Defendants’ unlawful pay

practices, resulting in the failure to compensate them for all hours worked.

       45.     Plaintiffs will fairly and adequately protect the interests of the proposed Rule 23

Class and have retained counsel experienced in wage and hour and class action litigation.

       46.     This action is properly maintainable as a class action under Fed. R. Civ. P.

23(b)(1)(A) because prosecuting separate actions by individual class members would create a

risk of inconsistent or varying adjudications with respect to individual class members that would

establish incompatible standards of conduct for Defendant.

       47.     This action is properly maintainable as a class action under Fed. R. Civ. P.

23(b)(3) because questions of law or fact predominate over any questions affecting individual

class members, and a class action is superior to other methods in order to ensure a fair and

efficient adjudication of this controversy because, in the context of wage and hour litigation,

individual plaintiffs lack the financial resources to vigorously prosecute separate lawsuits against

large corporate defendants. Class litigation is also superior because it will preclude the need for

unduly duplicative litigation resulting in inconsistent judgments pertaining to Defendant’s

policies and practices. There do not appear to be any difficulties in managing this class action.

       48.     Plaintiffs intend to send notice to the proposed Rule 23 Class to the extent

required by Fed. R. Civ. P. 23(c).
         Case 3:20-cv-01612-MPS Document 1 Filed 10/27/20 Page 9 of 13




V.     COUNT ONE: FLSA OVERTIME VIOLATIONS

       (On Behalf of Plaintiffs and the FLSA Collective)

       49.     Plaintiffs, individually and on behalf of the FLSA Collective, restate, re-allege and

incorporate by reference the above paragraphs as if fully set forth herein.

       50.     The FLSA requires covered employers to pay non-exempt employees no less than

one-and-one-half times their regular rate of pay for all hours worked in excess of forty (40) in a

workweek. 29 U.S.C. § 207.

       51.     Defendants are an “enterprise” as defined by 29 U.S.C. § 203(r)(1) and are

engaged in commerce within the meaning of 29 U.S.C. § 203(b), (s)(1).

       52.     Plaintiffs and the FLSA Collective are non-exempt covered employees. 29 U.S.C.

§ 203(e)(1).

       53.     Plaintiffs and the FLSA Collective have worked more than forty hours (40) per

week for Defendants during the applicable time period.

       54.     Defendants have not properly compensated Plaintiffs or the FLSA Collective for

their overtime hours as required by the FLSA.

       55.     Defendants failed to make a good-faith effort to comply with the FLSA as it

relates to the compensation of Plaintiffs and the FLSA Collective.

       56.     Defendants knew Plaintiffs and the FLSA Collective worked overtime without

proper compensation, and they willfully failed and refused to pay Plaintiffs and the FLSA

Collective wages at the required overtime rates. See 29 U.S.C. § 255.

       57.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and

the FLSA Collective have suffered and will continue to suffer a loss of income and other

damages. Plaintiffs and the FLSA Collective are entitled to liquidated damages and attorneys’
         Case 3:20-cv-01612-MPS Document 1 Filed 10/27/20 Page 10 of 13




fees and costs incurred in connection with this claim.

VI.    COUNT TWO: CMWA OVERTIME VIOLATIONS (Conn. Gen. Stat. § 31-76c)

(On Behalf of Plaintiffs and the Proposed Rule 23 Class)

       58.       Plaintiffs, individually and on behalf of the proposed Rule 23 Class, restate, re-

allege and incorporate by reference the above paragraphs as if fully set forth herein.

       59.       At all relevant times, Plaintiffs and members of the proposed Rule 23 Class were

employees within the meaning of Conn. Gen. Stat. §§ 31-58(f) and 31-71a(2).

       60.       At all relevant times, Defendants were employers within the meaning of Conn.

Gen. Stat. §§ 31-58(e) and 31-71a(1).

       61.       Connecticut law requires Defendants to pay overtime compensation at a rate of

not less than one and one-half times the employee’s regular rate of pay for all hours worked in

excess of forty (40) hours in a workweek. Conn. Gen. Stat. § 31-76c.

       62.       Plaintiffs and members of the proposed Rule 23 Class worked more than 40 hours

for Defendants in one or more workweeks within the past two years, but due to Defendants’

failure to pay them for all hours worked, as required under Connecticut law, they did not receive

overtime pay for all hours worked in violation of Conn. Gen. Stat. § 31-71b.

       63.       As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and

the proposed Rule 23 Class have suffered damages in an amount to be determined at trial.

       64.       Plaintiffs and the proposed Rule 23 Class seek damages in the amount of their

unpaid overtime wages for all hours worked in excess of forty (40) hours per workweek, punitive

(double) damages, reasonable attorneys’ fees and costs for this action pursuant to Conn. Gen.

Stat. § 31-72.
         Case 3:20-cv-01612-MPS Document 1 Filed 10/27/20 Page 11 of 13




VII.   COUNT THREE: FAILURE TO PAY WAGES DUE (Conn. Gen Stat. § 31-71b)

(On Behalf of Plaintiffs and the Proposed Rule 23 Class)

       65.     Plaintiffs, individually and on behalf of the proposed Rule 23 Class, restate, re-

allege and incorporate by reference the above paragraphs as if fully set forth herein.

       66.     Connecticut law requires Defendants to pay employees at least the Connecticut

minimum wage or higher regular hourly rate for all hours worked. Conn. Gen. Stat. § 31-71a et

seq.

       67.     Plaintiffs and members of the proposed Rule 23 Class regularly worked 16 or

more hours per day, but were paid for less than 16 hours per day and thus were not paid for all

hours worked in violation of Conn. Gen. Stat. § 31-71a et seq.

       68.     As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and

the proposed Rule 23 Class have suffered damages in an amount to be determined at trial.

       69.     Plaintiffs and the proposed Rule 23 Class seek damages in the amount of their

unpaid wages for all hours worked, punitive (double) damages, reasonable attorneys’ fees and

costs for this action pursuant to Conn. Gen. Stat. § 31-72.
         Case 3:20-cv-01612-MPS Document 1 Filed 10/27/20 Page 12 of 13




                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the FLSA Collective,

respectfully request that this Court:

       a.      Designate this action as a collective action on behalf of Plaintiffs and those

similarly situated, and promptly issue notice pursuant to 29 U.S.C. § 216(b) to all those similarly

situated apprising them of the pendency of this action, and permitting them to assert timely

FLSA claims by filing individual consent forms pursuant to 29 U.S.C. § 216(b);

       b.      Order Defendants to pay to Plaintiffs and the FLSA Collective all overtime wages

owed pursuant to 29 U.S.C. §216(b);

       c.      Award Plaintiffs and the FLSA Collective an additional equal amount as

liquidated damages pursuant to 29 U.S.C. §216(b);

       d.      Award Plaintiffs and the FLSA Collective attorney's fees and costs incurred in

prosecuting this claim;

       e.      Award Plaintiffs and the FLSA Collective pre- and post-judgment interest at the

highest rates allowed by law; and

       f.      Award such other legal and equitable relief as the Court deems appropriate.



       WHEREFORE, Plaintiffs, individually and on behalf of the proposed Rule 23 Class,

respectfully request that this Court:

       a.      Certify the proposed Rule 23 Class and designate Plaintiffs as class

representatives and their counsel as class counsel;

       b.      Order Defendants to pay to Plaintiffs and the Rule 23 Class all regular rate and

overtime wages owed pursuant to Conn. Gen. Stat. § 31-71b;
        Case 3:20-cv-01612-MPS Document 1 Filed 10/27/20 Page 13 of 13




       c.     Award Plaintiffs and the Rule 23 Class an additional equal amount as punitive

damages pursuant to Conn. Gen. Stat. § 31-72;

       d.     Award Plaintiffs and the Rule 23 Class attorney's fees and costs incurred in

prosecuting this claim;

       e.     Award Plaintiffs and the FLSA Collective pre- and post-judgment interest at the

highest rates allowed by law; and

       f.     Award such other legal and equitable relief as the Court deems appropriate.




                                           Respectfully submitted

                                            / s / Mariusz Kurzyna
                                           Mariusz Kurzyna (ct28940)
                                           ZIPIN, AMSTER & GREENBERG, LLC
                                           8757 Georgia Avenue, Suite 400
                                           Silver Spring, MD 20910
                                           Tel. 301-587-9373
                                           Fax 240-839-9142
                                           mkurzyna@zagfirm.com

                                           Attorneys for Plaintiffs and
                                           the putative collective and class
